Williams, Judge,
delivered the opinion of the court:
This is a claim of a commissioned officer in the United States Navj' on active duty, holding the rank of lieutenant, for rental and subsistence allowances on account of a dependent mother, from March 18,1932, to December 10, 1933.
The defendant has filed a counterclaim alleging that the plaintiff is indebted to the United States in the sum of $559.75, on account of allowances received by him for commutation of quarters, heat, and light, for an alleged dependent mother, for the period from July 1, 1921, to February 28. 1923.
The claim is based on section 4 of the act of June 10, 1922, 42 Stat. 625:
“ The term ‘ dependent ’ as used in the succeeding sections of this act shall include at all times and in all places a lawful wife and unmarried children under twenty-one years of age. It shall also include the mother of the officer, provided she is in fact dependent on him for her chief support.”
The findings disclose a complete case of dependency of the plaintiff’s mother upon him for her chief support during rhe period involved. The mother during this period was partially paralyzed and was mentally and physically unable to do gainful work of any kind or even to participate in the family housekeeping to any great extent. She had no property and had no income from any source other than the contributions she received from the plaintiff. Her husband, the plaintiff’s father, was also physically unable during the period involved, to do work other than light manual labor, his total income for the period being in the neighborhood of *634$150.00, which he earned at gardening. So, it conclusively appears that the plaintiff’s mother was not only dependent .on him for her chief support, but that he was practically the sole support of his father as well. Under the uniform decisions of this court, in almost innumerable cases based on the statute here involved, the plaintiff is clearly entitled. to recover.
The Government’s counterclaim is not supported by evidence and must be dismissed.
Judgment is therefore awarded the plaintiff in the sum of $1,824.36. It is so ordered.
Whaley, Judge; Littleton-, Judge; Green, Judge; and! Booth, Chief Justice, concur.